            Case 8-13-74303-ast                  Doc 943          Filed 04/17/20             Entered 04/17/20 12:16:21




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
                                                                        :                        Chapter 11
In re                                                                   :
                                                                        :                        Case No. 13-74303 (AST)
PERSONAL COMMUNICATIONS                                                 :                                 13-74304 (AST)
DEVICES, LLC, et al.,1                                                  :
                                                                        :                        (Jointly Administered)
                                      Debtors.                          :
________________________________________________:                                                Ref. Docket Nos. 942

                                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

GEOFF ZAHM, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Corporate Restructuring, LLC2, with an office
   located at 777 Third Avenue, New York, NY 10017. I am over the age of eighteen years and
   am not a party to the above-captioned action.

2. On April 16, 2020, I caused to be served the “Motion of Liquidating Trustee to Extend
   Termination Date of the Devices Liquidation Trust,” dated April 16, 2020 [Docket No. 942],
   by causing true and correct copies to be enclosed securely in separate postage pre-paid
   envelopes and delivered via first class mail to those parties listed on the annexed Exhibit A.




1
          The Debtors in these chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax
identification number, are: Personal Communications Devices, LLC (“PCD”), a Delaware limited liability company
(4171) and Personal Communications Devices Holdings, LLC, a Delaware limited liability company (4096).
2   1
        Epiq Bankruptcy Solutions, LLC, is now known as Epiq Corporate Restructuring, LLC.




T:\Clients\PCDEVICE\Affidavits\Mtn to Extend_AFF_DI 942_4-16-20_JNS.docx
       Case 8-13-74303-ast               Doc 943        Filed 04/17/20     Entered 04/17/20 12:16:21




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                               /s/ Geoff Zahm
                                                                               Geoff Zahm
 Sworn to before me this
 17th day of April, 2020
 /s/ John Chau
 Notary Public, State of New York
 No. 01CH6353383
 Qualified in Queens County
 Commission Expires January 23, 2021




                                                             -2-

T:\Clients\PCDEVICE\Affidavits\Mtn to Extend_AFF_DI 942_4-16-20_JNS.docx
Case 8-13-74303-ast   Doc 943   Filed 04/17/20   Entered 04/17/20 12:16:21




                           EXHIBIT A
                   Case 8-13-74303-ast Doc COMMUNICATIONS
                                 PERSONAL  943 Filed 04/17/20DEVICES
                                                               Entered 04/17/20 12:16:21
                                                                     LLC
                                                   Service List

Claim Name                             Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     LISA G. BECKERMAN, NANCY CHUNG, ALEXIS FREEMAN, CHRISTOPHER M. EGLESON AND
                                       JESSICA L. OLIFF COUNSEL FOR THE PINEBRIDGE ENTITIES ONE BRYANT PARK NEW YORK
                                       NY 10036
ALSTON & BIRD LLP                      GERARD S. CATALANELLO, ESQ. COUNSEL FOR PHILIP CHRISTOPHER, PARTY-IN-INTEREST
                                       90 PARK AVENUE NEW YORK NY 10016
ANTHRO INTERACTIVE, INC.               LISA C. LIN 10680 TREENA ST STE 400 SAN DIEGO CA 92131-2446
AT&T SERVICES INC.                     GENERAL ATTORNEY ONE AT&T WAY, ROOM 3A115 ATTN: JAMES W. GRUDUS & C. NICOLE
                                       GLADDEN BEDMINSTER NJ 07921
BUCHALTER NEMER, A PROFESSIONAL        SHAWN M. CHRISTIANSON, ESQ. COUNSEL FOR ORACLE AMERICA, INC. 55 SECOND STREET,
CORPORATION                            17TH FLOOR SAN FRANCISCO CA 94105
CERTILMAN BALIN ADLER & HYMAN, LLP     ATTN: JASPREET S. MAYALL, ESQ. COUNSEL FOR RELIANCE COMMUNICATIONS, LLC 90
                                       MERRICK AVENUE, 9TH FLOOR EAST MEADOW NY 11554
CHUBB GROUP OF INSURANCE COMPANIES     HOME OFFICE CLAIMS DEPARTMENT 15 MOUNTAIN VIEW ROAD WARREN NJ 07059
CHUBB GROUP OF INSURANCE COMPANIES     LOUISA B. SARGENT ASSISTANT VICE PRESIDENT, NORTH AMERICAN FINANCIAL LINES
                                       CLAIMS 15 MOUNTAIN VIEW ROAD WARREN NJ 07059
CLIFFORD CHANCE LLP                    ATTN.: DOUGLAS E. DEUTSCH COUNSEL FOR THE INSURANCE COMPANY OF THE STATE OF
                                       PENNSYLVANIA 31 WEST 52ND STREET NEW YORK NY 10019-6131
COHEN TAUBER SPIEVACK & WAGNER P.C.    STEPHEN WAGNER, ESQ. KARA L. GORYCKI, ESQ. SARI E. KOLATCH, ESQ. 420 LEXINGTON
                                       AVENUE, SUITE 2400 NEW YORK NY 10170
COZEN O'CONNOR                         FREDERICK E. SCHMIDT, JR. ATTORNEYS FOR HITACHI HIGH TECHNOLOGIES AMERICA 277
                                       PARK AVENUE NEW YORK NY 10172
DAVIDOFF HUTCHER & CITRON LLP          DAVID H. WANDER, ESQ. COUNSEL FOR SHINE ELECTRONICS CO., INC. AND M. SEVEN
                                       SYSTEMS 605 THIRD AVENUE, 34TH FLOOR NEW YORK NY 10158
DUANE MORRIS LLP                       GERARD CATALANELLO, ESQ. & JAMES VINCEQUERRA, ESQ. COUNSEL TO PHILIP
                                       CHRISTOPHER 1540 BROADWAY NEW YORK NY 10036
EDWARDS WILDMAN PALMER LLP             CHRISTINE MCCAY, DAVID RUEDIGER & CHARLES GLERUM COUNSEL TO JPMORGAN 111
                                       HUNTINGTON AVENUE BOSTON MA 02199-7613
FARELLA BRAUN + MARTEL LLP             ATTN: GARY M. KAPLAN, ESQ. COUNSEL FOR TCT MOBILE MULTINATIONAL LIMITED 235
                                       MONTGOMERY STREET, 18TH FLOOR SAN FRANCISCO CA 94104
FULBRIGHT & JAWORSKI L.L.P.            DAVID A. ROSENZWEIG & MARK C. HAUT COUNSEL FOR AT&T CORP. 666 FIFTH AVENUE NEW
                                       YORK NY 10103
HAMBURGER, MAXSON, YAFFE, KNAUER       ATTN: LANE MAXSON, ESQ & WILLIAM CAFFREY, JR., ESQ COUNSEL FOR RECHLER EQUITY
&MCNALLY, LLP                          CONSTRUCTION, LLC, REP 80 ARKAYDRIVE,LLC AND REPC, LLC 225 BROADHOLLOW ROAD,
                                       SUITE 30IE MELVILLE NY 11747
HTC                                    308 OCCIDENTAL AVE S STE 300 SEATTLE WA 98104-2822
INTERNAL REVENUE SERVICE               10 METROTECH ROADWAY, 1ST FLOOR BROOKLYN NY 11201
INTERNAL REVENUE SERVICE               P.O. BOX 7346 PHILADELPHIA PA 19101-7346
JIM WODACH                             TCT MOBILE INC 25 EDELMAN, SUITE 200 IRVINE CA 92618
KLESTADT & WINTERS, LLP                TRACY KLESTADT, LAUREN KISS & JOHN JURELLER, JR. COUNSEL TO GEORGE APPLING 570
                                       SEVENTH AVENUE, 17TH FLOOR NEW YORK NY 10018
LACKEY HERSHMAN, L.L.P.                DEBORAH DEITSCH-PEREZ & JAMIE R. WELTON COUNSEL FOR RICHARDS PARTNERS & THE
                                       RICHARDS GROUP 3102 OAK LAWN AVENUE, SUITE 777 DALLAS TX 75219
LATHAM & WATKINS LLP                   J. TINKELMAN, A. GOLDBERG, C. HARRIS & B. DENTON COUNSEL TO DLJ INVESTMENT
                                       PARTNERS 885 THIRD AVENUE NEW YORK NY 10022
MAGNOZZI & KYE, LLP                    AMISH R. DOSHI, ESQ. COUNSEL FOR ORACLE AMERICA, INC. 23 GREEN STREET, SUITE
                                       302 HUNTINGTON NY 11743
MCBREEN & KOPKO                        KENNETH A. REYNOLDS, ESQ. COUNSEL FOR FASHION WORLDWIDE CORPORATION, SHEA
                                       TRUCKING AND IMPORT COMMODITY GROUP 500 NORTH BROADWAY, SUITE 129 JERICHO NY
                                       11753
MCGUIREWOODS LLP                       DAVID I. SWAN, ESQ. & SHARA C. CORNELL, ESQ. COUNSEL FOR SPRINT COMMUNICATIONS
                                       COMPANY L.P. 1750 TYSONS BOULEVARD, SUITE 1800 TYSONS CORNER VA 22102
MEYER, SUOZZI, ENGLISH & KLEIN, P.C.   ALAN E. MARDER, ESQ. & HON. IRA B. WARSHAWSKY CO-COUNSEL FOR PHILIP
                                       CHRISTOPHER 990 STEWART AVENUE, SUITE 300 PO BOX 9194 GARDEN CITY NY 11530


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 3
                   Case 8-13-74303-ast Doc COMMUNICATIONS
                                 PERSONAL  943 Filed 04/17/20DEVICES
                                                               Entered 04/17/20 12:16:21
                                                                     LLC
                                                     Service List

Claim Name                               Address Information
MUNSCH HARDT KOPF & HARR, P.C.           ATTN: JOSEPH J. WIELEBINSKI COUNSEL TO THE STALKING HORSE 500 N. AKARD STREET
                                         3800 LINCOLN PLAZA DALLAS TX 75201-6659
NEW YORK STATE ATTORNEY GENERAL          ATTORNEY GENERAL, ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
NEW YORK STATE DEPARTMENT OF LABOR       C/O ERIC T. SCHNEIDERMAN, N.Y. ATTORNEY GENERAL OFFICE OF THE ATTORNEY
                                         GENERAL, LABOR BUREAU 120 BROADWAY, 26TH FLOOR NEW YORK NY 10271
NORTON ROSE FULBRIGHT US LLP             MARC ASHLEY, MICHAEL SAMALIN & DOUGLAS DEUTSCH COUNSEL FOR THE INSURANCE
                                         COMPANY OF THE STATE OF PENNSYLVANIA 1301 AVENUE OF THE AMERICAS NEW YORK NY
                                         10019-6022
O'REILLY STOUTENBURG RICHARDS LLP        MICHAEL S. O'REILLY 1270 AVENUE OF THE AMERICAS STE 2005 NEW YORK NY 10020
OBERMAYER REBMANN MAXWELL & HIPPEL LLP   EDMOND M. GEORGE, ESQ. COUNSEL FOR VERIZON WIRELESS ONE PENN CENTER, SUITE
                                         1900 1617 JOHN F. KENNEDY BOULEVARD PHILADELPHIA PA 19103
OFFICE OF THE UNITED STATES TRUSTEE FOR EASTERN DISTRICT OF NEW YORK LONG ISLAND FEDERAL COURTHOUSE 560 FEDERAL PLAZA
THE                                     - ROOM 560 CENTRAL ISLIP NY 11722-4437
PANTECH CO., LTD.                        PANTECH BUILDING 179 SEONGAM-RO, MAPO-GU SEOUL 121-792 KOREA
PATTON BOGGS LLP                         MARK A. SALZBERG COUNSEL TO PINEBRIDGE 2550 M STREET, NW WASHINGTON DC 20037
PATTON BOGGS LLP                         ATTN: ADAM S. CONNATSER & J. MAXWELL TUCKER COUNSEL TO PINEBRIDGE INVESTMENTS
                                         2000 MCKINNEY AVE, SUITE 1700 DALLAS TX 75201
PEABODY & ARNOLD LLP                     DAVID G. O'BRIEN 600 ATLANTIC AVENUE BOSTON MA 02210-2261
PEABODY & ARNOLD LLP                     JOSEPH O'NEIL 600 ATLANTIC AVENUE BOSTON MA 02210-2261
PERKINS COIE LLP                         SCHUYLER CARROLL, GARY EISENBERG & TINA MOSS COUNSEL TO THE OFFICIAL COMMITTEE
                                         OF UNSECURED CREDITORS & WILMINGTON TRUST, N.A. 30 ROCKEFELLER PLAZA, 22ND
                                         FLOOR NEW YORK NY 10112-0085
PLATZER, SWERGOLD, KARLIN, LEVINE,       JASLOW LLP ATTN: CLIFFORD A. KATZ, ESQ. COUNSEL FOR CIT FINANCE, LLC 475 PARK
GOLDBERG &                               AVE S FL 18 NEW YORK NY 10016-6901
PUTNEY, TWOMBLY, HALL & HIRSON LLP       COUNSEL FOR THE PHOENIX INSURANCE COMPANY THOMAS A. MARTIN, ESQ. & BARBARA M.
                                         MAISTON, ESQ. 521 FIFTH AVENUE NEW YORK NY 10175
REED SMITH LLP                           ATTENTION: EDWARD J. ESTRADA, ESQ. AND JOHN L. SCOTT, ESQ. COUNSEL FOR HTC
                                         AMERICA, INC. AND HTC CORPORATION 599 LEXINGTON AVENUE NEW YORK NY 10022
SANDLER, TRAVIS & ROSENBERG, P.A.        KENNETH WOLF, ESQ. COUNSEL FOR IMPORT COMMODITY GROUP 551 FIFTH AVENUE, SUITE
                                         1100 NEW YORK NY 10176
SECURITIES & EXCHANGE COMMISSION         NEW YORK REGIONAL OFFICE ANDREW CALAMARI, REGIONAL DIRECTOR 3 WORLD FINANCIAL
                                         CENTER, SUITE 400 NEW YORK NY 10281-1022
SECURITIES & EXCHANGE COMMISSION         100 F. STREET, NE WASHINGTON DC 20549-4010
SHIPMAN & GOODWIN LLP                    WILLIAM G. ROCK & KATHLEEN M. LAMANNA, ESQ. COUNSEL TO US BANK NATIONAL
                                         ASSOCIATION ONE CONSTITUTION PLAZA HARTFORD CT 06103-1919
SIDLEY AUSTIN LLP                        LEE S. ATTANASIO, NICHOLAS K. LAGEMANN JOHN J. KUSTER, NANCY CHUNG & CHRISTINA
                                         CHIANESE COUNSEL TO THE PINEBRIDGE ENTITIES 787 SEVENTH AVENUE NEW YORK NY
                                         10019
SIDLEY AUSTIN LLP                        REBECCA LEVENSON, ESQ. COUNSEL FOR PINEBRIDGE DEFENDANTS, FT CHONG AND WINSTON
                                         CHOW 1501 K STREET, N.W. WASHINGTON DC 20005
SIDLEY AUSTIN LLP                        CHRISTOPHER M. EGLESON COUNSEL TO THE PINEBRIDGE ENTITIES 555 WEST FIFTH
                                         STREET LOS ANGELES CA 90013
TAX DIVISION OF THE U.S. DEPARTMENT OF   RFK MAIN JUSTICE BUILDING ROOM 4141 950 PENNSYLVANIE AVENUE ATTN: TAX DIVISION
JUSTICE                                  WASHINGTON DC 20530
THE COMPTROLLER OF PUBLIC ACCOUNTS OF    JAY W. HURST ASSISTANT ATTORNEY GENERAL BANKRUPTCY & COLLECTIONS DIVISION P.O.
THE STATE TX                             BOX 12548 AUSTIN TX 78711-2548
THE LAW OFFICES OF AVRUM J. ROSEN, PLLC AVRUM J. ROSEN COUNSEL FOR UNI9QUE DISPLAY, INC. 38 NEW STREET HUNTINGTON NY
                                        11743
THE LAW OFFICES OF COLLIN L. HAYES, PC   2435 N. CENTRAL EXPRESSWAY, SUITE 1200 RICHARDSON TX 75080
THE NEW YORK STATE DEPARTMENT OF         FINANCE DEPARTMENT OF TAXATION AND FINANCE ATT: OFFICE OF COUNSEL BUILDING 9,
TAXATION AND                             W.A. HARRIMAN CAMPUS ALBANY NY 12227
U.S. BANK GLOBAL CORPORATE TRUST         DEBORAH A. IBRAHIM, VICE PRESIDENT ONE FEDERAL STREET BOSTON MA 02210
SERVICES


Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 3
                Case 8-13-74303-ast Doc COMMUNICATIONS
                              PERSONAL  943 Filed 04/17/20DEVICES
                                                            Entered 04/17/20 12:16:21
                                                                  LLC
                                                     Service List

Claim Name                               Address Information
U.S. BANK NATIONAL ASSOCIATION           MICHAEL M. HOPKINS, CCTS, VICE PRESIDENT 225 ASYLUM STREET HARTFORD CT 06103
UNITED STATES ATTORNEY FOR THE EASTERN   NEW YORK 271 CADMAN PLAZA EAST BROOKLYN NY 11201
DISTRICT OF
UNITED STATES ATTORNEY FOR THE EASTERN   NEW YORK 610 FEDERAL PLAZA CENTRAL ISLIP NY 11722-4454
DISTRICT OF
WESTERMAN BALL EDERER MILLER &           ATTN.: RICHARD F. HARRISON, ESQ. COUNSEL TO KOSTAS KASTAMONITIS 1201 RXR PLAZA
SHARFSTEIN, LLP                          UNIONDALE NY 11556
ZELMANOVITZ & ASSOCIATES PLLC            MENACHEM O. ZELMANOVITZ, ESQ. ATTORNEYS FOR THE GOLDIE GROUP, LLC 1211 AVENUE
                                         OF THE AMERICAS, 40TH FLOOR NEW YORK NY 10036




                                 Total Creditor count 62




Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 3
